Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 17/100,610 filed on March 09, 2022.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Objections
4.	The objections on claims 1-5, 7-14 have been withdrawn per the applicant’s response dated on 03/092022.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 4, 6-7, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (2017/0243858 A1) in view of Vodrahalli et al. (2021/0104494 A1), and further in view of Kawano et al. (2005/0212114 A1).
Regarding independent claim 1, Chou et al. teaches a semiconductor assembly, comprising (Fig. 2):
a package substrate (10, π47); 
a die stack (100a, ¶65) supported by the package substrate (10) and including a plurality of semiconductor dies (11, 21, ¶66);
a routing substrate (20 interposer, π53) mounted on the die stack (100a), wherein the routing substrate (20) includes an upper surface (20a, ¶68) facing away from the die stack (100a);
a redistribution structure (204 internal trace, ¶69) formed over the upper surface of the routing substrate (20),
a plurality of electrical connectors (311, 321, ¶69) coupling the plurality of bond pads (201b, 203) of the redistribution structure (204) to the plurality of semiconductor dies (11, 21) of the die stack (100a); and
ASIC (12, ¶52 which is a controller die) mounted on the routing substrate (20), and is electrically coupled to the plurality of contacts of the redistribution structure (204), wherein the plurality of semiconductor dies (11, 21) are electrically coupled to the ASIC (12) via the redistribution structure (204) exclusive of any intervening electrical connection (no other connections provided) that is routed through the package substrate (10).
Chou et al. is explicitly silent of disclosing wherein:
the redistribution structure includes a plurality of contacts at an interior portion of the redistribution structure and a plurality of bond pads at a peripheral portion of the redistribution structure;
a controller die mounted on the routing substrate, wherein the controller die includes an active surface that faces the redistribution structure. 
Vodrahalli et al. teaches wherein (Fig. 34) a controller die (500, ¶102) mounted on the the memory module (150), wherein the controller die (500) includes an active surface (bottom surface) that faces the memory module (150).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Vodrahalli et al. and modify with the flip chip controller device of the structure of Chou et al., in order to reduce the propagation delays and improve the signal integrity.
Therefore, the combination of Chou et al. and Vodrahalli et al. teaches the controller die (500) mounted on the routing substrate (20), wherein the controller die (500) includes an active surface (bottom surface) that faces the upper surface of the routing substrate (20).
Chou et al. and Vodrahalli et al. are explicitly silent of disclosing wherein the redistribution structure includes a plurality of contacts at an interior portion of the redistribution structure and a plurality of bond pads at a peripheral portion of the redistribution structure.
Kawano et al. teaches wherein (Fig. 1), the redistribution structure (108 called silicon spacer, π72) includes a plurality of contacts (118a-d, π75) at an interior portion of the redistribution structure (108) and a plurality of bond pads (118e-h, π75) at a peripheral portion of the redistribution structure (108).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Kawano et al. and modify the redistribution structure of Chou et al. and Vodrahalli et al., in order to reroute (π77) the signal and allow performing wire bonding between the electrode pads 118e and 118g on the silicon spacer 108 and the electrode pads 112a and 112b on the substrate 102 respectively, thus to achieve connection between the upper semiconductor chip 106 and the substrate 102 (π90).
Regarding claim 4, Chou et al. and Vodrahalli et al. and Kawano et al. teach all of the limitations of claim 1 from which this claim depends.
Chou et al. teaches wherein (Fig. 2), the routing substrate (20) is an organic or inorganic interposer (resin interposer, ¶51).
Regarding claim 6, Chou et al. and Vodrahalli et al. and Kawano et al. teach all of the limitations of claim 1 from which this claim depends.
The combination of Chou et al. and Vodrahalli et al. teaches wherein, further comprising a plurality of interconnect structures (145 solder bumps, ¶101, Fig. 34, Vodrahalli et al.) coupling the active surface (bottom surface) of the controller die (500) to the redistribution structure (204, Fig. 2, Chou et al.) of the routing substrate (20).
Regarding claim 7, Chou et al. and Vodrahalli et al. and Kawano et al. teach all of the limitations of claim 6 from which this claim depends.
The combination of Chou et al. and Vodrahalli et al. teaches wherein the redistribution structure includes:
a plurality of traces (inside the memory module 150, Fig. 34, Vodrahalli et al.), wherein each trace connects a respective contact of the plurality of contacts (see annotated the figure below 142, Fig. 34, Vodrahalli et al.) to a respective bond pad of the plurality of bond pads (201a, 201b, 202, 203, ¶68, Chou et al., Fig. 2).


    PNG
    media_image1.png
    431
    582
    media_image1.png
    Greyscale

Regarding claim 9, Chou et al. and Vodrahalli et al. and Kawano et al. teach all of the limitations of claim 1 from which this claim depends.
Chou et al. teaches wherein (Fig. 2), the plurality of semiconductor dies (21, 11, π65) comprises one or more memory dies (DRAM, π65).
Regarding claim 12, Chou et al. and Vodrahalli et al. and Kawano et al. teach all of the limitations of claim 1 from which this claim depends.
The combination of Chou et al. and Vodrahalli et al. teaches wherein, the package substrate (10) is coupled to the die stack (100a) and the controller die (500) via the redistribution structure (204) and the plurality of electrical connectors (311, 321).

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (2017/0243858 A1) in view of Vodrahalli et al. (2021/0104494 A1) and Kawano et al. (2005/0212114 A1) as applied to claim 7 above, and further in view of Park et al. (2013/0175701 A1).
Regarding claim 8, Chou et al. and Vodrahalli et al. and Kawano et al. teach all of the limitations of claim 7 from which this claim depends.
Chou et al. and Vodrahalli et al. and Kawano et al. are explicitly silent of disclosing wherein at least some of the plurality of traces have different widths.
Park et al. teaches wherein (Fig. 6) at least some of the traces of the interconnect structure (184) have different widths (see figure below).

    PNG
    media_image2.png
    293
    626
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Park et al. while forming the different traces in the redistribution layer/structure of Chou et al. and Vodrahalli et al., in order to whether conductive layers can be electrically common or electrically isolated depending on the design and function of semiconductor die (¶53).

11.	Claims 2-3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (2017/0243858 A1) in view of Vodrahalli et al. (2021/0104494 A1) and Kawano et al. (2005/0212114 A1) as applied to claim 1 above, and further in view of Park et al. (2012/0292745 A1).
Regarding claim 2, Chou et al. and Vodrahalli et al. and Kawano et al. teach all of the limitations of claim 1 from which this claim depends.
Chou et al. and Vodrahalli et al. and Kawano et al. are explicitly silent of disclosing wherein the routing substrate is a semiconductor die.
Park et al. teaches wherein (Fig. 6) the routing substrate/interconnect die (124, ¶63, which is connecting the semiconductor die 164 through TSV 132 to the package substrate 142, therefore considering 124 as the interconnect die/substrate) is a semiconductor die (¶66).
It would have been obvious to one of ordinary skill in the art that the interconnect substrate is formed of a semiconductor die as taught by Park et al., since both routing/interconnect layer/substrate are suitable alternative of forming the stacked device. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.
Regarding claim 3, Chou et al. and Vodrahalli et al. and Kawano et al. teach all of the limitations of claim 2 from which this claim depends.
Chou et al. and Vodrahalli et al. and Kawano et al. are explicitly silent of disclosing wherein the routing substrate the routing substrate is a memory die.
Park et al. teaches wherein (Figs. 4a-4h) the routing substrate/interconnect die (124, ¶63, which is connecting the semiconductor die 164 through TSV 132 to the package substrate 142, therefore considering 124 as the interconnect die/substrate) contains memory device 144 (¶49).
It would have been obvious to one of ordinary skill in the art that the interconnect substrate is formed of a memory device as taught by Park et al., since both routing/interconnect layer/substrate are suitable alternative of forming the stacked device. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.
Regarding claim 13, Chou et al. and Vodrahalli et al. and Kawano et al. teach all of the limitations of claim 12 from which this claim depends.
Chou et al. and Vodrahalli et al. and Kawano et al. are explicitly silent of disclosing wherein the package substrate includes no more than two routing layers.
Park et al. teaches wherein (Fig. 4h) the package substrate (142, ¶54) includes no more than two routing layers (one routing layer).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Park et al. while forming the semiconductor packaged device of Chou et al. and Vodrahalli et al. and Kawano et al., in order to reduce the package thickness, consequently forming miniature packaged semiconductor device.

12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (2017/0243858 A1) in view of Vodrahalli et al. (2021/0104494 A1) and Kawano et al. (2005/0212114 A1) as applied to claim 1 above, and further in view of Park et al. (2013/0175701 A1).
Regarding claim 5, Chou et al. and Vodrahalli et al. and Kawano et al. teach all of the limitations of claim 1 from which this claim depends.
Chou et al. and Vodrahalli et al. and Kawano et al. are explicitly silent of disclosing wherein the redistribution structure includes a plurality of routing layers.
Park et al. teaches wherein (Fig. 6) the interconnect structure (184) includes a plurality of routing layers (186).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Park et al. while forming the redistribution layer/structure of Chou et al. and Vodrahalli et al. and Kawano et al., in order to whether conductive layers can be electrically common or electrically isolated depending on the design and function of semiconductor die (¶53).

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (2017/0243858 A1) in view of Vodrahalli et al. (2021/0104494 A1) and Kawano et al. (2005/0212114 A1) as applied to claim 1 above, and further in view of Michael et al. (2015/0303132 A1).
Regarding claim 14, Chou et al. and Vodrahalli et al. and Kawano et al. teach all of the limitations of claim 1 from which this claim depends.
Chou et al. and Vodrahalli et al. and Kawano et al. are explicitly silent of disclosing wherein the routing substrate further includes one or more passive circuit elements.
Michael et al. teaches wherein (Fig. 9, middle) the routing/interconnect substrate further includes one or more passive circuit elements (¶140-141).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the passive element on the interconnect structure as taught by Michael et al. and to modify the structure of Chou et al. and Vodrahalli et al. and Kawano et al., in order to create accurate references for the chip more easily than using on-die resistors (¶141).

Response to Arguments
14.	It has been acknowledged that the applicant amended claims 1-5, 7-14 per the response dated on 03/09/2022.
Applicant’s arguments with respect to the claims have been carefully reviewed, however, the newly cited prior art reference, Kawano et al. (2005/0212114 A1) teaches the amended limitations, explained in the current office action above.

Conclusion
15. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819